Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Kingsway announces cost reduction initiatives TORONTO, Dec. 17 /CNW/ - (TSX:KFS, NYSE:KFS) As part of its strategy to return to profitability, Kingsway Financial Services Inc. today announced a number of initiatives that collectively are expected to reduce costs by approximately $20 million in 2009. Amounts are in U.S. dollars. Shaun Jackson, President and Chief Executive Officer stated, "In recent months, we have been discussing management's recommended cost reduction and business improvement initiatives with the Board of Directors, as part of our 2009 business planning and 2009-2010 strategic planning process. The Board has now approved management's initial recommendations, including actions to lower costs by approximately $20 million. These include reducing headcount, freezing salaries and eliminating bonuses except for exceptional performance, and reducing corporate overhead." Mr. Jackson added: "Management is continuing to review all aspects of Kingsway's organizational structure, with a view to reducing expenses and in early January we expect to finalize our next round of expense reduction initiatives. These initiatives combined with firmer pricing should result in improved underwriting ratios." Early in 2008 the Company engaged Oliver Wyman, international management consultants, to assist management in its efforts to maximize shareholder value. Executive management has been working closely with Oliver Wyman to develop organizational, expense and claims spend reduction strategies to return the Company to profitability and enhance performance predictability.
